Citation Nr: 0940930	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-34 960	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Basic eligibility for Dependents' Educational Assistance 
(DEA) benefits under 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to February 
1970.  The appellant is the Veteran's daughter.  



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that found the appellant ineligible for 
DEA benefits based on a June 25, 1997, rating decision that 
denied service connection for the cause of the Veteran's 
death and DEA benefits.  

The appellant requested a Board hearing when she filed her 
substantive appeal in October 2006.  She failed to report for 
the hearing and the request is therefore treated as 
withdrawn.  38 C.F.R. § 20.704(d).  

The Board remanded that Veteran's claim for DEA benefits in 
August 2008.  At that time the Board determined that the 
appellant's claim for DEA benefits included an implied claim 
for service connection for the cause of the Veteran's death.  
The appellant was given the opportunity to make an argument 
regarding the claim for service connection for the cause of 
the Veteran's death and then the claim was to be 
readjudicated.  However, the appellant did not submit any 
evidence or argument regarding a claim for service connection 
for the cause of the Veteran's death.  Consequently, the only 
issue currently on appeal is that listed on the cover page of 
this decision.  


FINDING OF FACT

A permanent and total evaluation for a service-connected 
disability or disabilities was not in effect at the time of 
the Veteran's death and the Veteran did not die as a result 
of a service-connected disability.  




CONCLUSION OF LAW

The criteria for entitlement to Dependents' Educational 
Assistance benefits under 38 U.S.C. Chapter 35 have not been 
met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.807, 21.3021, 21.3040, 21.3041 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION


For a claim for DEA benefits under 38 U.S.C. Chapter 35, the 
provisions of law regarding notice and development have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(d)(3) (2009); Manning v. Principi, 16 Vet. 
App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-
2004 (June 23, 2004).  Therefore, the Board finds that no 
further action is necessary under the statutory and 
regulatory duties to notify and assist.  

The appellant contends that she is eligible to receive DEA 
benefits under 38 U.S.C. Chapter 35.

The appellant in this case was erroneously awarded DEA 
benefits in August 2001.  That award was apparently 
established using the deceased Veteran's electronic 
compensation and pension record information which showed a 
service-connected death in error.  In fact, the Veteran's 
widow filed claims of entitlement to service connection for 
the cause of the Veteran's death, entitlement to dependency 
and indemnity compensation (DIC) under the provisions of 
38 U.S.C. § 1151, and eligibility to DEA in January 1997.  In 
a June 1997 rating decision service connection for the cause 
of the Veteran's death was denied and eligibility to DEA was 
also denied.  Entitlement to DIC under the provisions of 
38 U.S.C. § 1151 was established.  

In August 2005 the appellant was informed that eligibility to 
DEA was established in error.  She was notified in September 
2005 that she was paid $7018.13 more than she was entitled to 
receive.  She requested a waiver of recovery of the debt and 
an October 2005 decision granted the waiver of recovery of 
that debt.  

In May 2006 the appellant indicated that she disagreed with 
the withdrawal of her DEA benefits and she requested that the 
benefits be reinstated because the Veteran's service-
connected disabilities contributed to his death.  The RO 
issued a statement of the case dated in August 2006 and 
confirmed the denial of service connection for the cause of 
the Veteran's death and DEA benefits in August 2006 and 
concluded that basic eligibility to DEA could not be 
established.  The appellant appealed the denial of DEA 
benefits.    

Basic eligibility for Survivors' and Dependents' Educational 
Assistance allowance under Chapter 35, Title 38, United 
States Code for the child, spouse, or surviving spouse of a 
Veteran exists if the Veteran:  (1) was discharged from 
service under conditions other than dishonorable, or died in 
service; and (2) has a permanent total service-connected 
disability; or (3) a permanent total service-connected 
disability was in existence at the date of the Veteran's 
death; or (4) died as a result of a service-connected 
disability; or (if a serviceperson) (5) is on active duty as 
a member of the Armed Forces and now is, and, for a period of 
more than 90 days, has been listed by VA concerned as missing 
in action, captured in line of duty by a hostile force, or 
forcibly detained or interned in line of duty by a foreign 
Government or power.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 
3.807(a).

The Board finds that entitlement to basic eligibility for 
educational assistance under Title 38, United States Code, 
Chapter 35, is not warranted.  The record indicates that the 
Veteran was discharged from honorable service in February 
1970.  He died in December 1996, approximately 26 years after 
his separation from the military.  At the time of his death 
service connection was in effect for hemorrhoids and a stress 
fracture of the left heel.  The immediate cause of the 
Veteran's death was hypotension.  Adult respiratory distress 
syndrome, renal failure, and sepsis were underlying causes of 
death.  The evidence does not show that the Veteran died as a 
result of a service-connected disability, nor did he die in 
service.  Furthermore, a permanent and total rating for a 
service-connected disability or disabilities was not in 
effect at the time of the Veteran's death.  Therefore, 
entitlement to basic eligibility for educational assistance 
is not established.  As the law is dispositive of the 
appellant's claim, it must be denied because of the lack of 
legal entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  The preponderance of the evidence is 
against the claim and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Basic eligibility for Dependents' Education Assistance under 
38 U.S.C. Chapter 35 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


